DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 02/26/2020.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“periphery monitoring unit” in claims 1, 6 and 19 (detecting units 41 to 43 in [0044] of the specification);
“vehicle control unit” in claims 1-17 (vehicle control unit C11 in [0022] of the specification);
“notification unit” in claim 3 (audio output apparatus 91 and display apparatus 92 in [0121] of the specification);
“contribution detecting unit” in claim 3 (grip sensor S6 in [0099] of the specification); and
“communication unit” in claim 6 (C3 in FIG. 1A and 25a in FIG. 1B in [0124] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harda et al. (US 20160129908 A1; hereinafter Harda).

Regarding claim 1, Harda discloses:
A vehicle control apparatus (Fig. 1 – control arrangement 1) that can control a vehicle (Fig. 1 – host vehicle 100) on the basis of a plurality of control states (autonomous, semi-manual, and manual driving; [0048] “switching from autonomous drive to manual or semi-manual drive”), the apparatus comprising: 
a periphery monitoring unit (Fig. 1 - sensors 5) configured to be capable of detecting a front vehicle traveling in front of the vehicle (Fig. 1 – preceding vehicle 14)([0064] “The sensor or sensors 5 can be one or more camera sensors, one or more radar sensors and/or one or more lidar-sensors. The at 
a vehicle control unit (Fig. 1 – control arrangement 1) configured to be capable of controlling the vehicle on the basis of a travel state of the vehicle (control arrangement 1 controls the autonomous drive arrangement 3 to drive vehicle 100 on basis of information received from sensors 5; [0061] “The control arrangement 1 is connected to, and arranged to control, the autonomous drive arrangement 3.”; [0062] “The autonomous drive arrangement 3 allows the host vehicle 100 to be driven autonomously along a route or a road. The autonomous drive arrangement 3 normally comprises an electrical/mechanical control arrangement, arranged to control steering and velocity of the host vehicle 100 at least partly based on information received from the sensors 5.”) or a travel state of the front vehicle (or real time traffic information on one or more preceding vehicles 14; [0068] “At least one of the autonomous drive arrangement 3 and the control arrangement 1 comprises or is connected to at least one processing unit 12. The processing unit 12 may comprise one or more processors arranged to receive, via the communication unit 9, from at least one external source 15, real time traffic information on one or more preceding vehicles 14. The one or more processing units 12 may comprise, or be connected to, one or more memory units having stored computer executable instructions, and may perform the various operations and/or functions described herein.”), 
wherein as vehicle control in the plurality of control states, the vehicle control unit can carry out vehicle control in a first control state (manual driving), as well as vehicle control in a second control state (autonomous driving) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state (control arrangement 1 allows for manual driving and autonomous driving, and autonomous driving has a higher level of autonomy than manual driving; [0018] “Since the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive 
when, during vehicle control in the second control state, a threshold speed (autonomous drive maximum velocity) serving as an upper limit for carrying out vehicle control in the second control state has been reached or exceeded, the vehicle control unit carries out control to transition from vehicle control in the second control state to vehicle control in the first control state (when, during autonomous driving, the autonomous drive maximum velocity is exceeded, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to manual driving; [0018] “Since the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive maximum velocity plus a threshold velocity, the host vehicle may be driven manually when the host vehicle is incapable of driving autonomously at or near a speed limit velocity.”); and 
a first threshold speed (autonomous drive maximum velocity of the host vehicle 100) and a second threshold speed are set as threshold speeds, the first threshold speed being for a speed of the vehicle (velocity of the host vehicle 100), and the second threshold speed (velocity of a preceding vehicle 14) being for the speed of the front vehicle (velocity of a preceding vehicle 14) and being faster than the first threshold speed (host vehicle 100 is following and therefore slower than the preceding vehicle 14; [0086] “If it is determined that the preceding vehicle 14 drives 30 km/h although the speed limit is 130 km/h, e.g. due to a temporary queue, accident, or similar, the control arrangement is arranged to enable the autonomous drive arrangement. The host vehicle 100 may for example follow the preceding vehicle 14 at approximately the speed of the preceding vehicle 14. In other words, if it is 

Regarding claim 2, Harda discloses:
wherein when the speed of the vehicle has become greater than or equal to the first threshold speed (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to manual driving; [0076] “When a speed limit for a route along which the host vehicle 100 travels exceeds the autonomous drive maximum velocity, the host vehicle 100 is unable to drive with a velocity equivalent to the speed limit and/or is unable to keep up with a traffic flow. Autonomous driving may then be disabled, automatically or manually. A driver may then instead follow the speed limit and/or traffic flow.”), or the speed of the front vehicle has become greater than or equal to the second threshold speed, the vehicle control unit carries out control so as to transition from vehicle control in the second control state to vehicle control in the first control state (see remark above).

Regarding claim 3, Harda discloses:
further comprising: 
a notification unit (user interface) configured to notify the driver that they are to contribute to vehicle operations reduced under the second control state (informing user enabling of autonomous driving, which indicates a reduced user operation; [0087] “In some embodiments autonomous driving is enabled automatically when necessary conditions for autonomous driving are fulfilled. In some other embodiment a driver may confirm enabling/disabling of autonomous driving via any kind of user 
a contribution detecting unit (user interface) configured to detect the contribution to the vehicle operations (user interface detects driver’s selection or de-selection via a touch screen; [0087] “In some other embodiment a driver may confirm enabling/disabling of autonomous driving via any kind of user interface, such as via a touch screen, button or voice command. In some embodiments autonomous driving is enabled automatically if a driver does not actively de-selects autonomous driving.”), 
wherein the vehicle control unit carries out vehicle control in the second control state until the contribution detecting unit detects that the driver is contributing to the vehicle operations (the control arrangement 1 enables autonomous driving if the driver does not de-selects, and carries out autonomous driving until the driver de-selects; [0076] “Autonomous driving may then be disabled, automatically or manually. A driver may then instead follow the speed limit and/or traffic flow.”).


wherein when the contribution detecting unit detects that the driver is contributing to the vehicle operations, the vehicle control unit transitions from vehicle control in the second control state to vehicle control in the first control state (the control arrangement 1 disables autonomous driving if the driver de-selects and transitions from autonomous driving to manual driving; [0076] “Autonomous driving may then be disabled, automatically or manually. A driver may then instead follow the speed limit and/or traffic flow.”).

Regarding claim 5, Harda discloses:
wherein a third threshold speed (speed limit) is set as a threshold speed for transitioning from the first control state to the second control state (speed limit is a threshold speed that enables the autonomous drive arrangement 3 for switching between autonomous driving and manual driving; [0017] “the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive maximum velocity plus a threshold velocity, and enable the autonomous drive arrangement if the speed limit is equal to or less the autonomous drive maximum velocity plus the threshold velocity.”), the third threshold speed being slower than the first threshold speed (speed limit may be slower than the autonomous drive maximum velocity of the host vehicle 100); and 
when, during vehicle control in the first control state, the speed of the vehicle or the speed of the front vehicle has become less than the third threshold speed, the vehicle control unit transitions from vehicle control in the first control state to vehicle control in the second control state (when the velocity of the host vehicle is less than the speed limit, the control arrangement 1 enables the autonomous drive arrangement that may transition from manual driving to autonomous driving; [0017] “the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit 

Regarding claim 6, Harda discloses:
further comprising: 
a communication unit (Fig. 1 - communication unit 9) configured to be capable of communicating with another vehicle traveling in the periphery of the vehicle (communication unit 9 communicates with surrounding vehicles; [0066] “As illustrated in FIG. 1, the host vehicle 100 comprises a communication unit 9. The communication unit 9 may comprise a receiver that receives signals from at least one external source, such as surrounding vehicles, and converts them to information, such as real time information relating to preceding vehicle 14 velocity, acceleration, braking, lane selection, statuses, heading etc.”), 
wherein on the basis of information from at least one of the periphery monitoring unit and the communication unit, the vehicle control unit determines whether or not a forward front vehicle group ([0029] “a queue of preceding vehicles”) including at least one forward front vehicle traveling in front of the front vehicle is present in the same lane as a lane in which the vehicle is traveling and within a reference inter-vehicle distance from the vehicle (Fig. 1 – preceding vehicle 14 is present in the same lane as the lane host vehicle 100 is traveling on and within a threshold distance ahead of the host vehicle; [0029] “a queue of preceding vehicles is present within a threshold distance ahead of the host vehicle”).

Regarding claim 7, Harda discloses:


Regarding claim 8, Harda discloses:
wherein the vehicle control unit compares the speed of the forward front vehicle with the speed of the front vehicle and sets the slower of the speeds as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a common velocity for the preceding vehicle group 14, the common velocity may be slower than the speed of a preceding vehicle in the preceding vehicle group 14; see Fig. 2c; [0090] “The queue velocity v″ may be seen as a common velocity or a traffic flow velocity for the plurality of vehicles 14.”; [0091] “The plurality of preceding vehicles can form a group 14″ of vehicles. The group 14″ may be defined e.g. as every vehicle within a particular area. A group may be formed also if a distance between adjacent vehicles 14 is below a predetermined maximum distance.”).


wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the comparison is less than the second threshold speed, the vehicle control unit keeps the vehicle control in the second control state (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017] “the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive maximum velocity plus a threshold velocity, and enable the autonomous drive arrangement if the speed limit is equal to or less the autonomous drive maximum velocity plus the threshold velocity.”; [0029] “the control arrangement can control the host vehicle to drive autonomously with approximately the queue velocity also when autonomous drive previously has been disabled due to the difference between the autonomous drive maximum velocity and a speed limit.”).

Regarding claim 10, Harda discloses:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the comparison is greater than or equal to the second threshold speed, the vehicle control unit transitions from vehicle control in the second control state to vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to manual driving; [0076] “When a speed limit for a route along which the host vehicle 100 travels exceeds the autonomous drive maximum velocity, the host vehicle 100 is unable to drive with a velocity equivalent to the speed limit and/or is unable to 

Regarding claim 11, Harda discloses:
wherein the vehicle control unit sets a speed obtained from the average of the speed of the forward front vehicle and the speed of the front vehicle as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a traffic flow/average velocity for the preceding vehicle group 14; see Fig. 2c; [0090] “The queue velocity v″ may be seen as a common velocity or a traffic flow velocity for the plurality of vehicles 14.”; [0091] “The plurality of preceding vehicles can form a group 14″ of vehicles. The group 14″ may be defined e.g. as every vehicle within a particular area. A group may be formed also if a distance between adjacent vehicles 14 is below a predetermined maximum distance.”).

Regarding claim 12, Harda discloses:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the average is less than the second threshold speed, the vehicle control unit keeps the vehicle control in the second control state  (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017] “the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive maximum velocity plus a threshold velocity, and enable the autonomous drive arrangement if the speed limit is equal to or less the autonomous drive maximum velocity plus the threshold velocity.”; [0029] “the control arrangement can control the host vehicle to drive autonomously with approximately the 

Regarding claim 13, Harda discloses:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the average is greater than or equal to the second threshold speed, the vehicle control unit transitions from vehicle control in the second control state to vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to manual driving; [0076] “When a speed limit for a route along which the host vehicle 100 travels exceeds the autonomous drive maximum velocity, the host vehicle 100 is unable to drive with a velocity equivalent to the speed limit and/or is unable to keep up with a traffic flow. Autonomous driving may then be disabled, automatically or manually. A driver may then instead follow the speed limit and/or traffic flow.”).

Regarding claim 14, Harda discloses:
wherein when, during the vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed the lane in which the vehicle is traveling, if the forward front vehicle group is not present in the lane, the vehicle control unit transitions from vehicle control in the second control state to vehicle control in the first control state (during autonomous driving, when a preceding vehicle is not present within a threshold distance such that the preceding vehicle group is not present and the speed limit exceeds the autonomous driving maximum velocity, the control arrangement 1 transitions the autonomous driving to manual driving; [0029] “switch from 

Regarding claim 18, Harda discloses:
A vehicle (Fig. 1 – host vehicle 100) capable of traveling on the basis of control by a vehicle control apparatus (Fig. 1 – control arrangement 1), the vehicle comprising: 
the vehicle control apparatus according to claim 1 (see the discussion of claim 1 above).

Regarding claim 19, Harda discloses:
A vehicle control method of a vehicle control apparatus (Fig. 1 – control arrangement 1) that can control a vehicle (Fig. 1 – host vehicle 100) on the basis of a plurality of control states (autonomous, semi-manual, and manual driving; [0048] “switching from autonomous drive to manual or semi-manual drive”), the method comprising: 
an obtainment step of obtaining, from a periphery monitoring unit (Fig. 1 - sensors 5) capable of detecting a front vehicle traveling in front of the vehicle (Fig. 1 – preceding vehicle 14), information of the front vehicle ([0064] “The sensor or sensors 5 can be one or more camera sensors, one or more radar sensors and/or one or more lidar-sensors. The at least one sensor 5 can be arranged at any position in/on the host vehicle 100 from where detection of a vehicle surrounding is possible.”); and 
a vehicle control step of controlling the vehicle on the basis of a travel state of the vehicle (control arrangement 1 controls the autonomous drive arrangement 3 to drive vehicle 100 on basis of information received from sensors 5; [0061] “The control arrangement 1 is connected to, and arranged to control, the autonomous drive arrangement 3.”; [0062] “The autonomous drive arrangement 3 allows the host vehicle 100 to be driven autonomously along a route or a road. The autonomous drive 
wherein in the vehicle control step: 
vehicle control in a first control state (manual driving), as well as vehicle control in a second control state (autonomous driving) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state  (control arrangement 1 allows for manual driving and autonomous driving, and autonomous driving has a higher level of autonomy than manual driving; [0018] “Since the control arrangement is arranged to disable the autonomous drive arrangement if the speed limit exceeds the sum of the autonomous drive maximum velocity plus a threshold velocity, the host vehicle may be driven manually when the host vehicle is incapable of driving autonomously at or near a speed limit velocity. The control arrangement is further arranged to enable the autonomous drive arrangement if the speed limit is equal to or less the autonomous drive maximum velocity plus the threshold velocity.”), can be carried out as vehicle control in the plurality of control states; 
when, during vehicle control in the second control state, a threshold speed (the autonomous drive maximum velocity) serving as an upper limit for carrying out vehicle control in the second control 
a first threshold speed (autonomous drive maximum velocity of the host vehicle 100) and a second threshold speed are set as threshold speeds, the first threshold speed being for a speed of the vehicle (velocity of the host vehicle 100), and the second threshold speed being for the speed of the front vehicle (velocity of the preceding vehicle 14) and being faster than the first threshold speed (host vehicle 100 is following and therefore slower than the preceding vehicle 14; [0086] “If it is determined that the preceding vehicle 14 drives 30 km/h although the speed limit is 130 km/h, e.g. due to a temporary queue, accident, or similar, the control arrangement is arranged to enable the autonomous drive arrangement. The host vehicle 100 may for example follow the preceding vehicle 14 at approximately the speed of the preceding vehicle 14. In other words, if it is determined that one or several preceding vehicles 14 drives slower than the speed limit, the host vehicle 100 is driven autonomously “as fast as possible” after the one or more preceding vehicles 14.”).

Regarding claim 20, Harda discloses:
A storage medium ([0068] “memory”) in which is stored a program that causes a computer to execute the steps of the vehicle control method according to claim 19 ([0068] “one or more memory units having stored computer executable instructions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harda, and further in view of Pandy (US 20120119894 A1).

Regarding claim 15, Harda does not specifically disclose:
wherein the vehicle control unit determines whether the front vehicle is to be used for following travel, carried out in the vehicle control in the second control state, on the basis of a comparison between a vehicle width of the front vehicle or a vehicle width of a forward front vehicle included in the forward front vehicle group and a threshold vehicle width serving as a reference.
However, Pandy discloses:
wherein the vehicle control unit determines whether the front vehicle is to be used for following travel, carried out in the vehicle control in the second control state, on the basis of a comparison between a vehicle width of the front vehicle or a vehicle width of a forward front vehicle (forward vehicle size) included in the forward front vehicle group and a threshold vehicle width serving as a reference (pre-collected reference radar signature data 66)(the system determines whether the forward vehicle is to be used for following by adjusting the following distance on the basis of forward vehicle size and pre-collected reference radar signature data 66; [0006] “a system that facilitates adjusting following distance for a host vehicle as a function of host vehicle mass and forward vehicle size includes a sensor 
Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that considers size of the forward vehicle. Doing so would aid in differentiating forward vehicles of different sizes with different stopping capabilities and preventing collisions (Pandy’s [0002]).

Regarding claim 16, Harda does not specifically disclose:
wherein when a vehicle width of a first forward front vehicle serving as the forward front vehicle included in the forward front vehicle group exceeds an upper limit value of the threshold vehicle width serving as a reference, or is lower than a lower limit value of the threshold vehicle width, the vehicle control unit excludes the first forward front vehicle as a target for following travel carried out in the vehicle control in the second control state.
However, Pandy discloses:

Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that 

Regarding claim 17, Harda does not specifically disclose:
wherein when a vehicle width of a second forward front vehicle traveling in front of the first forward front vehicle in the forward front vehicle group is within a range of the threshold vehicle width, the vehicle control unit sets the second forward front vehicle as a target for following travel.
However, Pandy discloses:
wherein when a vehicle width of a second forward front vehicle traveling in front of the first forward front vehicle in the forward front vehicle group is within a range of the threshold vehicle width, the vehicle control unit sets the second forward front vehicle as a target for following travel (when the forward object is classified as an object based on the pre-collected reference radar signature data 66 for different objects, the forward object size is being compared to and is within a range of predetermined thresholds of the forward object type in the pre-collected reference radar signal data 66. The forward object is a target for following travel. [0006] “a system that facilitates adjusting following distance for a host vehicle as a function of host vehicle mass and forward vehicle size includes a sensor that detects the position of a forward vehicle relative to a host vehicle in which the sensor is installed, and a processor(s) that classifies the forward vehicle as one of a motorcycle, a passenger automobile, and a heavy vehicle.”; [0025] “The radar sensor module 14 comprises a processor 60 that executes, and a memory 62 that stores, a forward object classification module or algorithm 64 for classifying forward objects according to their respective radar signatures. Pre-generated or pre-collected reference radar signature data 66 for different objects (e.g., cars, motorcycles, large heavy-duty or commercial vehicles, 
Harda and Pandy are both considered to be analogous because they are in the same field of adaptive cruise control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harda’s adaptive cruise control that follows a front vehicle in the same lane to further incorporate Pandy’s adaptive cruise control that classifies the forward vehicles into types, in which the forward object is used as the following target for following travel. Doing so would aid in differentiating forward vehicles of different sizes with different stopping capabilities, controlling the vehicles in their corresponding states to stop in time, and preventing collisions (Pandy’s [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatano (US 20190054928 A1) discloses an automatic driving control unit that executes a first driving mode in which at least one of acceleration/deceleration, and steering of a host vehicle is automatically controlled in order for the host vehicle to travel along a route up to a destination; and a specific situation transition control unit that encourages a vehicle occupant of the host vehicle to transition to a second driving mode in which the degree of automatic driving is lower in comparison to the first driving mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665